internal_revenue_service number release date index number re department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-118678-01 date date legend decedent trust child child date date r1 code state dear this is in response to your letter dated date and prior correspondence submitted in which you requested rulings on behalf of child child and r1 concerning the application of sec_2514 sec_2041 and sec_2501 of the internal_revenue_code the facts are represented to be as follows decedent established an irrevocable_trust on date for his grandchildren and the issue of his grandchildren decedent’s spouse is deceased child and child are the only children of decedent child and child have no children there are no grandchildren who are permissible income or remainder beneficiaries of trust child was named sole trustee and is presently serving as trustee trustee child and child have joint powers to close the class of decedent’s grandchildren therefore child and child have a joint interest in trust if they declare the class of decedent’s grandchildren closed r1 is a cousin of child and child and has a contingent_interest in trust if r1survives both child and child and if both child and child die without issue r1 was unaware that trust existed or that he had any interest of any nature in trust prior to date plr-118678-01 sec_1 of trust provides that until the class of grandchildren of decedent is closed there is to be a source trust that consists of i the principal conveyed to trustee on the date of the execution of trust and any additions to principal to be held in trust and not designated for a particular grandchild trust ii income of the source trust for the current period held pending distribution and iii in general all assets held in trust which at the time are not presumptively destined for a particular grandchild or family of the grandchild sec_1 of trust provides that a separate grandchild trust is to be established for each of the children of child and child now living or later born excepting any grandchild after reaching age in general each separate trust is to hold that part of trust property which is presumptively destined for a particular grandchild or family of the grandchild sec_1 of trust provides that in general a part of the income from the source trust is to be distributed among the grandchild trusts and portions of the principal of the source trust is to be distributed to one or more of the grandchild trusts or to the grandchildren or issue in general the income and principal distributed to or otherwise received by a grandchild trust is to be accumulated for or distributed to the grandchild and his family as trustee determines and ultimately the grandchild trust is to terminate in favor of the grandchild if living or to the grandchild’s issue if the grandchild is deceased sec_2_1 of trust provides that at the end of each accounting_period the net_income of the source trust for the period is to be divided into equal shares which will number one more than the number of grandchild trusts then in existence one share is to be distributed to each grandchild trust and one share is to be retained in the source trust and added to principal sec_2 of trust provides that if at the end of any accounting_period there are no grandchild trusts in existence and if there are any grandchildren of decedent then over age or then deceased leaving issue then surviving the grandchild trust for the grandchild or the deceased grandchild having terminated the net_income of the source trust for the period is to be distributed in equal shares to the grandchildren and the issue of any deceased grandchildren to take by right of representation and if there is no grandchild or grandchild’s issue to receive the income then such income is to be accumulated in the source trust and added to the principal sec_2 of trust provides that whenever a grandchild of decedent reaches age a fraction of the source trust principal and net_income accrued to date is to be distributed to the grandchild trust for the grandchild then reaching age the numerator of the fraction is one and the denominator of the fraction is the number of grandchild trusts in existence immediately prior to the child reaching age sec_2 of trust provides that unless the source trust is sooner terminated by a complete distribution of principal under sec_2 the source trust is to terminate upon the death of the last survivor of child and child further if child and child or one of them as are living at the time is to certify to trustee that the class of grandchildren of decedent is to be considered closed the source trust is to terminate on any termination the assets of the source trust are to be distributed in equal shares to the grandchild trusts if any and if there are no grandchild trusts at this time the assets of the source trust are to be distributed to the grandchildren of decedent in equal per capita shares as to the grandchildren and the issue of any deceased grandchildren by right of representation as to the issue and if there are no grandchildren or issue the assets of the source trust are to be distributed to the heirs of plr-118678-01 decedent in the proportion then fixed by state law governing the descent and distribution of personal_property sec_2103 of state code provides in part that any part of the intestate estate that does not pass to the decedent's surviving_spouse or the entire intestate estate if there is no surviving_spouse passes first to individuals who survive the decedent who are the decedent's descendants by representation child and child propose to jointly release their power to declare the class of decedent’s grandchildren closed r1 proposes to execute a disclaimer in which he will irrevocably disclaim any and all of his interests in trust it is represented that ri will execute the disclaimer within months from date child child and r1 request the following rulings child 1's and child 2's power to jointly declare the class of decedent’s grandchildren closed is not a general_power_of_appointment under sec_2514 and sec_2041 upon the death of the first to die of child and child and upon the death of the survivor of them no part of the assets of trust will be includible in either of their estates under sec_2041 child 1's and child 2's simultaneous release of the power to jointly declare the class of decedent’s grandchildren closed will not constitute a taxable gift under sec_2501 by either child or child if r1 disclaims his interest in trust within months of date the disclaimer will be considered to be made within a reasonable_time after r1 obtained knowledge of the existence of the transfer and his interest in trust and the disclaimer will not constitute a taxable gift under sec_2501 ruling_request and under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides however that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent's power sec_20_2041-3 of the estate_tax regulations states in part that a coholder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder plr-118678-01 of a power is considered as having an adverse_interest where he may possess the power after the decedent's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y under sec_2514 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate the gift_tax provisions of sec_2514 are substantially_similar to the estate_tax provisions of sec_2041 similarly the provisions of sec_25_2514-3 of the gift_tax regulations are substantially the same as those contained in sec_20_2041-3 in this case child and child propose to jointly release their power to declare the class of decedent’s grandchildren closed neither child nor child can exercise the jointly held power alone and they are considered as having adverse interests because assuming child dies first child is a person who after the death of child will be possessed of a power_of_appointment with respect to the property subject_to child 1's power which child may exercise in favor of himself his estate his creditors or the creditors of his estate therefore we conclude that each party in this case has an interest that is adverse to the exercise of the power in favor of the other party within the meaning of sec_2041 and sec_2514 consequently child 1's and child 2's power to jointly declare the class of decedent’s grandchildren closed during their lifetimes is not a general_power_of_appointment under sec_2514 and sec_2041 furthermore if child and child jointly release their power to declare the class of decedent’s grandchildren closed then upon the death of the first to die of child and child and upon the death of the survivor of them no part of the assets of trust will be includible in either of their estates under sec_2041 ruling_request and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-118678-01 sec_25_2511-1 of the gift_tax regulations provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of- kin a right completely and unqualifiedly to refuse to accept ownership of the property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transferor the refusal must be unequivocal and effective under the local law the supreme court has recognized that under the predecessor to this regulation an interest must be disclaimed within a reasonable_time after obtaining knowledge of the transfer creating the interest to be disclaimed rather than within a reasonable_time after the distribution or vesting of the interest 455_us_305 based on the information submitted and the representations made we conclude that since the power in question is not a general_power_of_appointment the release of that power by child and child will not constitute a taxable gift under sec_2501 we also conclude that if r1's disclaimer is made within months of date the disclaimer will be considered to be made within a reasonable_time after r1 obtained knowledge of the existence of the transfer and his interest in trust accordingly provided that r1's disclaimer is valid under state law and assuming the other requirements of sec_25_2511-1 are met r1’s disclaimer will not constitute a gift under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to trustee child child and r1 the ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent lorraine e gardner sincerely yours acting senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
